DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/16/2022.
Claims 1, 10, and 13 are amended.
Claims 1-15 are pending in the application. 
The double patenting rejections against claims 1-15 have been maintained, because necessitated by the amendment, new reference has been used in addition to previous reference in rejecting the claims.
The 112(a) rejections against claims 1-15 are withdrawn because the amended claims overcome the rejections.
The 112(b) rejections against claims 1-12 are withdrawn because the amended claims overcome the rejections.
The 112(b) rejections against claims 13-15 are withdrawn, however because the amended claims introduced new issues, new 112(b) rejections have been introduced (please see the updated rejections below).
Response to Applicant’s Arguments
Rejections under 35 U.S.C. § 102 
	In the office action dated 03/31/2022, independent claims 1, 10, and 13 were rejected under 35 U.S.C. § 102 as anticipated by Abdelmalak; George Greg (US 20170256119 A1, hereinafter Abdelmalak). 	In the Remarks dated 05/16/2022, the Applicant argues “independent claim 1 has been amended to recite "wherein the service kiosk isolates power connections and data connections of each device of the set of devices from other devices of the set of devices while the set of devices are coupled to the service kiosk." Independent claims 10 and 13 have been amended to recite elements similar in scope. … Applicant respectfully submits that Abdelmalak fails to disclose Applicant's amended claim elements”.	The Applicant’s argument is fully considered and persuasive. Necessitated by the amendment, a new reference, Arnold G. (US 20170317828 A1, hereinafter Reinhold) is used in combination with Abdelmalak to teach the amended claim 1.  The Examiner holds that Abdelmalak in view of Rainhold teaches all of the limitations of claim 1 and the Applicant’s argument is moot.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Regarding claim 13, in line 10, the claim recites limitation “the devices of the set of devices”.  It is unclear if limitation “the devices” refers to “the set of devices” or something else because other than “a set of devices”, there is no other limitation recites “devices”.

	Regarding dependent claims 14-15, the dependent claims are rejected for the same reason as that of independent claim13, respectively, because the dependent claims 14-15 do not cure the deficiency being rejected for the independent claim 13.	For the purpose of prior art examination, the limitation is interpreted as best understood.	Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 13 of co-pending Application No. 16/481,806 in view of Abdelmalak; George Greg (US 20170256119 A1, hereinafter Abdelmalak) and further in view of Reinhold; Arnold G. (US 20170317828 A1, hereinafter Reinhold).	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (as of 06/08/2022, the notice of allowance has been sent, but there is no assigned patent number yet).
Instant Application 16/481,473
Co-pending application 16/481,806
1. A method, comprising:
receiving, at a service kiosk, authentication data associated with a user, data associated with a first device currently assigned to the user, a device specification for a second device to be provided to the user, and provisioning data for the second device;

selecting based on the device specification to serve as the second device, a selected device of a set of devices stored in compartments of the service kiosk and operably connected to the service kiosk, wherein the service kiosk electrically and communicatively isolates each of the devices of the set of devices from other devices of the set of devices while the set of devices are coupled to the service kiosk;configuring the selected device based on the provisioning data;
receiving at a physical interface of the service kiosk, a credential that matches the authentication data associated with the user;
providing physical access to a first compartment into which the user is to store the first device; and
providing physical access to a second compartment from which the user is to retrieve the selected device.

1. A method, comprising:
receiving, at a service kiosk, authentication data with a user,


a specification of a device to be delivered to the user, and 
provisioning data for configuring the device to be delivered to the user;
selecting a selected device from a set of devices stored in compartments of the service kiosk, and operably connected to the service kiosk, where the selected device is selected according to the device specification;
preventing, via digital isolators in each compartment of a service kiosk, wireless electronic signals transmitted from devices stored in each of the compartments of the service kiosk from being transmitted outside of each compartment;




configuring the selected device based on the provisioning data;
receiving, via an interface of the service kiosk, a credential from the user;

 and
providing physical access to a compartment of the service kiosk in which the selected device is stored when the credential matches the authentication data.
2. The method of claim 1, where the provisioning data includes applications to be installed on the second device, 
settings associated with the user, and data retrieved from the first device, and where configuring the selected device includes installing the applications on the selected device, applying the settings to the selected device, and storing the data retrieved from the first device to the selected device.
2. The method of claim 1, where the provisioning data identifies applications to be installed on the device to be provided to the user and 
where configuring the selected device includes installing the applications on the selected device,
10. A service kiosk, comprising:
a set of receptacles adapted to store electronic devices, each receptacle comprising:
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and components of the service kiosk; and

a locking mechanism to secure contents of the receptacle; and
a data receipt module to receive authentication data associated with a user, 

data associated with a first device currently assigned to the user,
a device specification for a second device to be provided to the user, and provisioning data for the second device;
a processor to:
select to serve as the second device a selected device stored in a selected receptacle from the set of receptacles, where the selected device is selected based on the device specification, and 
to configure the selected device based on the provisioning data;
authenticate a user based on a credential provided by the user and on the authentication data associated with the user, 

control a first locking mechanism of a first member of the set of receptacles to grant the user access to the first member of the set of receptacles, allowing the user to store the first device in the first member of the set of receptacles and couple the first device to the service kiosk, and 

control a selected locking mechanism of the selected receptacle to grant the user access to the selected receptacle allowing the user to decouple the selected device from the service kiosk and retrieve the selected device, wherein the service kiosk isolates power connections and data connections of the first device and the selected device while the first device and the selected device are both coupled to the service kiosk;
decommission the first device.
9. A service kiosk, comprising:
a set of receptacles adapted to store electronic devices, each receptacle comprising:
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic devices and components of the service kiosk; and
a locking mechanism to secure contents of the receptacle;
a data receipt module to receive a set of data associated with a user, the data including authentication information associated with the user, 


a specification of a device to be delivered to the user, and 
provisioning data for configuring the device to be delivered to the user;
a provisioning module to select, based on the device specification, a selected device from a selected member of the set of receptacles, and 


to configure the selected device based on the provisioning data; and
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and








to control a selected locking mechanism of the selected member of the set of receptacles to grant physical access to the user to allow the user to acquire the selected device.a digital isolator built into a structure of the compartment to prevent wireless electronic signals, transmitted from devices stored in each of the compartments of the service kiosk, from being transmitted outside of each compartment
13. A non-transitory computer-readable medium storing processor executable instructions that, when executed, control a processor to:
receive, at a service kiosk, authentication data associated with user, 
data associated with a first device currently assigned to the user, 
a device specification for a second device to be provided to the user, and provisioning data for the second device;
select to serve as the second device based on the device specification, a selected device from a set of devices stored in receptacles of the service kiosk, the receptacles having independent operable connections between the service kiosk and the members of the set of devices, and locking mechanisms to secure the contents of the receptacles;wherein the service kiosk isolates power connections and data connections of each device of the set of devices from other devices of the set of devices while the set of devices are coupled to the service kiosk;
configure the selected device based on the provisioning data;





authenticate the user at a physical interface of the service kiosk based on a credential provided by the user that matches the authentication data;
control a locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to connect the first device to an adaptor within the first compartment;
control the locking mechanism to restrict access to the first compartment upon detecting the first device has been connected to the adaptor;
control a locking mechanism on a selected receptacle storing the selected device to grant access to the user to allow the user to retrieve the selected device;
and deprovision the first device.
13. A non-transitory computer-readable medium storing processor executable instructions that, when executed, control a processor to:
receive, at a service kiosk, authentication data associated with the user,


 a specification of a device to be delivered to the user, and provisioning data for configuring the device to be delivered to the user select, based on the device specification, a selected device from a set of devices stored in compartments of the service kiosk, where members of the set of devices are stored in the compartments such that they are operably connected to the service kiosk and are digitally isolated to prevent wireless electronic signals, transmitted from devices stored in each of the compartments of the service kiosk, from being transmitted outside of each compartment;







configure the selected device based on the provisioning data;
register the device as assigned to the user in an information technology database associated with an infrastructure that manages devices provided to users:
receive, via an interface of the service kiosk, a credential from the user that matches the authentication information; and





provide physical access to a compartment of the service kiosk in which the selected device is stored by controlling a lock on the compartment.


	Regarding claim 1 of the instant application, the claim 1 of the co-pending Application No. 16/481,806 teaches the limitations of the claim 1 of the instant application (see the table above).	However, the co-pending Application No. 16/481,806 claim 1 does not teach the following limitations that Abdelmalak teaches:
	receiving, at a service kiosk, data associated with a first device currently assigned to the user (¶89, the kiosk 102 may accept the user's entered values, the sign-in process 1401 may include or consist of sensing and/or receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization, utilizing near field communication to identify the device);	providing physical access to a second compartment from which the user is to retrieve the selected device ([0058] The kiosk 102 also includes a vending bay 154 for dispensing inventoried devices 108, ¶61, A user may obtain the device 108 from the vending bay 154).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Abdelmalak, which teaches the receiving of first device data and the providing physical access to a first compartment for user to store the first device into the teaching of the co-pending application claim 1 to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Abdelmalak’s teaching would help securely identifying and returning a trade-in device for compensation credit. In addition, both references teach features that are directed to analogous art, such as, using Kiosk to securely allowing user to conveniently select and provisioning a new device. This close relation between both references highly suggests an expectation of success when combined.
	The claim 1 of co-pending application No. 16/481,806 in view of Abdelmalak teaches the limitations of claim 1 of the instant application (see discussion above). However, the claim 1 of co-pending application No. 16/481,806 in view of Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches: wherein the service kiosk electrically isolates each of the devices of the set of devices from other devices of the set of devices while the set of devices are coupled to the service kiosk (¶69, RSS120, two compartments, metal safe, separate power supply and filter, shield, electromagnetically and further shields the components within compartment; see also ¶70, ¶72 ¶45, ¶80, and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of the claim 1 of co-pending application No. 16/481,806 in view of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and claim 1 of co-pending application No. 16/481,806 in view of Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 2 of co-pending application No. 16/481,806 in view of Abdelmalak and Reinhold teaches the limitations of the claim 2 of the instant application (see the table above).	However, the co-pending Application No. 16/481,806 claim 2 does not teach the following limitations that Abdelmalak teaches: 	settings associated with the user (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; [0111] records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and data retrieved from the first device (¶110, user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device; see also ¶111), 	applying the settings to the selected device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and storing the data retrieved from the first device to the selected device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Abdelmalak, which teaches the applying of settings into the selected device and the storing of first device data into the selected device into the teaching of the co-pending application claim 2 to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Abdelmalak’s teaching would help providing convenient to user so the user does have to manually transfer settings and existing data over to the new device. In addition, both references teach features that are directed to analogous art, such as, using Kiosk to securely allowing user to conveniently select and provisioning a new device. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 10 of the instant application, the claim 9 of the co-pending Application No. 16/481,806 teaches the limitations of the claim 10 of the instant application (see the table above).	However, the co-pending Application No. 16/481,806 claim 9 does not teach the following limitations that Abdelmalak teaches:	a data receipt module to receive data associated with a first device currently assigned to the user (¶89, the sign-in process 1401 may include or consist of sensing and/or receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization, utilizing near field communication to identify the device),	a processor to (¶41, ¶43):	control a first locking mechanism of a first member of the set of receptacles to grant the user access to the first member of the set of receptacles (¶69, The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays; ¶70, A user may insert the subject mobile electronic device 106 into the bay 172 and/or elevator 178), allowing the user to store the first device in the first member of the set of receptacles and couple the first device to the service kiosk (¶69, The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays; ¶70, A user may insert the subject mobile electronic device 106 into the bay 172 and/or elevator 178; ¶37, ¶44, ¶50-¶53 and ¶57; ¶63-¶65), and 
	decommission the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Abdelmalak, which teaches receiving data associated with the first device, unlock a receptacle to allow user to trade-in a first device and the decommission of the first device into the teaching of the co-pending application claim 9 to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Abdelmalak’s teaching would help user by providing the details of how to securely trade-in an existing device for compensation credit. In addition, both references teach features that are directed to analogous art, such as, using Kiosk to securely allowing user to conveniently select and provisioning a new device. This close relation between both references highly suggests an expectation of success when combined.	The claim 9 of co-pending application No. 16/481,806 in view of Abdelmalak teaches the limitations of claim 10 of the instant application (see discussion above). However, the claim 9 of co-pending application No. 16/481,806 in view of Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches: wherein the service kiosk isolates power connections of the first device and the selected device while the first device and the selected device are both coupled to the service kiosk (¶69, RSS120, two compartments, metal safe, separate power supply and filter, shield, electromagnetically and further shields the components within compartment; see also ¶70, ¶72, ¶45, ¶80, and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of the claim 9 of co-pending application No. 16/481,806 in view of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and claim 9 of co-pending application No. 16/481,806 in view of Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 13 of the instant application, the claim 13 of the co-pending Application No. 16/481,806 teaches the limitations of the claim 13 of the instant application (see the table above).	However, the co-pending Application No. 16/481,806 claim 13 does not teach the following limitations that Abdelmalak teaches:	receive, at a service kiosk, data associated with a first device currently assigned to the user (¶89, the sign-in process 1401 may include or consist of sensing and/or receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization, utilizing near field communication to identify the device),	the receptacles having independent operable connections between the service kiosk and the members of the set of devices (¶63, multiple electrical connectors may be provided for wired data transfer with a variety of device types; ¶64, It is foreseen that a plurality of electrical connectors may be positioned along the racks or bays in the inner compartment, such that an electrical connection may be established with individual mobile electronic devices to carry out one or more of the processes described herein),	control a locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to connect the first device to an adaptor within the first compartment ([0096], a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106; ¶66, The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user; see also fig. 4, and 5; ¶37, includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106; ¶97, showing insertion of a device into a storage bay and mating a diagnostic cable wire harness to a data port of the device);
	control the locking mechanism to restrict access to the first compartment upon detecting the first device has been connected to the adaptor ([0099] the determination 1408 may also include sensing whether the door 174 of the assigned storage bay 172 is closed; [0103] If the determination 1410 is positive—indicating that the troubleshooting application properly resolved any deficiency(ies)—or if the determination 1408 was positive, the computing device 110 may instruct that the assigned storage bay 172 be locked; see also ¶98-¶102);
	control a locking mechanism on a selected receptacle storing the selected device to grant access to the user to allow the user to retrieve the selected device ([0058] The kiosk 102 also includes a vending bay 154 for dispensing inventoried devices 108, ¶61, A user may obtain the device 108 from the vending bay 154; [0059] The kiosk 102 also includes a transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162 comprising a frame 164 that defines a compartment 166. The compartment 166 opens into the vending bay 154 when the vending elevator 162 is operated and moved into dispensing alignment with the vending bay 154; ¶60, The vending elevator 162 is configured for locking engagement, its locked engagement with the vending elevator 162, drives the vending elevator 162 up and down; see also ¶61);
	and deprovision the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Abdelmalak, which teaches the trade-in of a user’s device and the deprovisioning of the user’s device, into the teaching of the co-pending application claim 13 to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Abdelmalak’s teaching would help user by providing the details of how to securely trade-in an existing device for compensation credit and to protect user’s data. In addition, both references teach features that are directed to analogous art, such as, using Kiosk to securely allowing user to conveniently select and provisioning a new device. This close relation between both references highly suggests an expectation of success when combined.	The claim 13 of co-pending application No. 16/481,806 in view of Abdelmalak teaches the limitations of claim 13 of the instant application (see discussion above). However, the claim 9 of co-pending application No. 16/481,806 in view of Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches: wherein the service kiosk isolates power connections of each device of the set of devices from other devices of the set of devices while the set of devices are coupled to the service kiosk (¶69, RSS120, two compartments, metal safe, separate power supply and filter, shield, electromagnetically and further shields the components within compartment; see also ¶70, ¶72 ¶45, ¶80, and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of the claim 13 of co-pending application No. 16/481,806 in view of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and claim 13 of co-pending application No. 16/481,806 in view of Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak; George Greg (US 20170256119 A1, hereinafter Abdelmalak) in view of Reinhold; Arnold G. (US 20170317828 A1, hereinafter Reinhold).

	Regarding claim 1, Abdelmalak teaches a method, comprising:
	receiving (¶89, the kiosk 102 may accept the user's entered values by confirming their authenticity via computing device 110), at a service kiosk (¶89, the kiosk 102), authentication data associated with a user ([0089] The sign-in process 1401 may require entry of at least one unique combination of alphanumeric and other characters—such as a username or e-mail address and, preferably, a password. The kiosk 102 may accept the user's entered), data associated with a first device currently assigned to the user (¶89, the sign-in process 1401 may include or consist of sensing and/or receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization, utilizing near field communication to identify the device), a device specification for a second device to be provided to the user ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing; [Examiner remark: this is consistent with the instant specification, ¶26, When the device specification specifies a set of attributes]), and provisioning data for the second device (¶39, The kiosk software application may contain instructions for automatically configuring and/or evaluating mobile electronic devices 106, 108; see also ¶40-¶46; ¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108. Optionally, the prompt may additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; [0111] If the user selects an option for transferring data/settings to and/or from at least one device 106, 108, each sync record may also include a copy of the data/settings transferred);
	select to serve as the second device based on the device specification ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing), the receptacles having independent operable connections between the service kiosk and the devices of the set of devices (fig. 5:
    PNG
    media_image1.png
    835
    736
    media_image1.png
    Greyscale
; step 1417 of fig. 16; see also ¶109; [0110] The user may select a device 108 to be purchased; [0057] Inventoried devices 108 are stored in the inner compartment 148 of the kiosk 102; see also ¶55-¶76) and operably connected to the service kiosk ([0115] If the device 108 is being held in the kiosk 102, the computing device 110 may also instruct vending 1426 of the purchased device 108 via vending bay 154);
	configuring the selected device based on the provisioning data (¶111, transferring data/settings to and/or from at least one device 106, 108, each transfer together with certain metadata regarding the data/settings transferred and the date/time of the transfer, perform additional configuration of the new device 108 prior to vending, for example to ensure proper activation and/or operation of the new device, including by taking into account details regarding the user, the user's account, and/or the technological and/or business-related requirements, parameters and/or settings required by an associated third party technology/service provider such as a telecommunications carrier);
	receiving at a physical interface of the service kiosk ([0075] The kiosk 102 may also include a card reader 196 for receiving and processing authentication card, for example to assist in user identification/authentication, include a scanner 198 for interrogating a visually perceptible identification code (e.g., a bar code, QR-code, numerical code, etc.) to identify a mobile electronic device 106, a user, a user identification document, a user account, each of the diagnostics element 176, transfer element 160, camera 194, card reader 196 and scanner 198 is connected via a wire connection 199), a credential that matches the authentication data associated with the user ([0075] The kiosk 102 may also include a card reader 196 for receiving and processing authentication card, for example to assist in user identification/authentication, include a scanner 198 for interrogating a visually perceptible identification code (e.g., a bar code, QR-code, numerical code, etc.) to identify a mobile electronic device 106, a user, a user identification document, a user account);
	providing physical access to a first compartment into which the user is to store the first device (¶69, The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays; ¶70, A user may insert the subject mobile electronic device 106 into the bay 172 and/or elevator 178, the device 106 may—particularly if a trade-in transaction is not to be completed—be made available again via a door 174 of the bay 172 in which it was assessed; [0078] Kiosk 186, as described above, includes common reverse-vending bay 190 for receiving mobile electronic device(s) 106. (See FIG. 8)); and
	providing physical access to a second compartment from which the user is to retrieve the selected device ([0058] The kiosk 102 also includes a vending bay 154 for dispensing inventoried devices 108, ¶61, A user may obtain the device 108 from the vending bay 154).	Abdelmalak teaches the service kiosk, but Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches:	wherein the Reinhold [0069], the RSS 120 includes two compartments 140 and 150, compartment 140 includes a housing 142 that can be locked, such as a metal safe, a separate power supply 144 and a filter 146. In one embodiment, an electromagnetic shield 148 disposed in compartment 140 separates the two compartments 140 and 150 electromagnetically and further shields the components within compartment 140. The compartments 140 and 150 preferably have separate power supplies. The power inputs to the power supplies pass through filters that attenuate any data signals exiting via the power lines, includes a Data Guard 130 which is disposed between compartments 140 and 150. The only data connection between compartments 140 and 150 is the Data Guard 130, which restricts and sanitizes the data passing between the RSS-NI 124 and compartment 140; [0070] In one embodiment, physical security for the VLK module 122 is enhanced to follow the red/black concept suggested by the U.S. National Security Agency. (Red Black Installation Guidance, CNSSAM TEMPEST/1-13, https://cryptome.org/2014/10/cnssam-tempest-1-13.pdf). The secret VLK data, considered red data, is enclosed in an electromagnetically shielded physical container such as a metal safe or a shielded compartment within a safe, or enclosed in some other Faraday cage shield. All signal connections pass through one or more special computing modules called Data Guards, apply an additional cryptographic hash to the output from the RSS 120 to further prevent information leakage; [0072], there can be separate Data Guard 130 units for each direction. The multiple Data Guard 130 option might be appropriate operations where only a go/no-go signal is sent from the RSS 120. Data directionality might be enforced using optical isolators on the signal lines, insuring no output passes to the RSS-NI 124 unless a request with the same message ID had been sent to the RSS 120; see also ¶45, ¶80 and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 2, Abdelmalak in view of Reinhold teaches the method of claim 1, where the provisioning data includes applications to be installed on the second device (¶64, resetting software and memory devices to factory condition; ¶72, data transfer, configuration, resetting software and memory devices to factory condition; ¶74, it is similarly foreseen that data transfer and communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform diagnostic processes, data transfer, configuration, resetting software), settings associated with the user (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; [0111] records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and data retrieved from the first device (¶110, user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device; see also ¶111), and where configuring the selected device includes installing the applications on the selected device (¶64, resetting software and memory devices to factory condition; ¶72, data transfer, configuration, resetting software and memory devices to factory condition; ¶74, it is similarly foreseen that data transfer and communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform diagnostic processes, data transfer, configuration, resetting software), applying the settings to the selected device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and storing the data retrieved from the first device to the selected device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred).
	Regarding claim 3, Abdelmalak in view of Reinhold teaches the method of claim 1, comprising deprovisioning the first device by at least one of securely removing data from the first device, uninstalling applications on the first device, and restoring the first device to a prior state (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition).
	Regarding claim 6, Abdelmalak in view of Reinhold teaches the method of claim 1, where providing physical access to the first compartment is achieved by controlling a locking mechanism on the first compartment ([0096], a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106; ¶66, The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept).

	Regarding claim 7, Abdelmalak in view of Reinhold teaches the method of claim 1, comprising providing instructions via an interface of the service kiosk to the user regarding at least one of storing the first device in the first compartment (¶97, user is preferably instructed or invited to place the device 106 into the assigned storage bay 172 and/or diagnostics elevator 178. The computing device 110 may cause display of instructions for doing so at the user interface 104, for example in the form of animations or the like showing insertion of a device into a storage bay and mating a diagnostic cable wire harness to a data port of the device), and performing an initial setup of the selected device (¶111, transfers to and from and/or configuration of the new device 108 will be preceded by instructions issued by the computing device 110 to the user for unwrapping the device 108 from any packaging, turning the device 108 on, and preparing the device for such transfer(s) and/or configuration; ¶63, the kiosk 102 instructs the user to re-insert the device 108 for configuration operations; see also ¶83).
	Regarding claim 9, Abdelmalak in view of Reinhold teaches the method of claim 1, comprising updating a database to reflect that the user has taken possession of the selected device ([0110] The user may select a device 108 to be purchased; ¶115, the computing device 110 may update its inventory records to reflect the possession and ownership changes relating to the traded in device 106) and is no longer in possession of the first device (¶115, the computing device 110 may update its inventory records to reflect the possession and ownership changes relating to the traded in device 106, schedule such data transfer so that remote servers, applications and databases—for example, billing and transaction databases, carrier service databases and remote kiosk coordination servers—may reconcile records accordingly; ¶40, The processing element 112 is preferably configured to direct the memory element 114 to store, and/or to direct the communications element 115 (discussed below) to transmit to external databases, data for tracking changes in internal inventory, overall inventory figures and metadata, and/or other inventory data, preferably in a structured format. Additionally, the processing element 112 is preferably configured to direct the memory element 114 to store, and/or to direct the communications element 115 to transmit to external databases, data comprising records regarding any and all functions performed by the kiosk 102 and/or data received at or provided by the kiosk 102, such as payment records and/or sync records discussed in more detail below; ¶87, recordation of the sale/purchase of a device 106, 108 by a user; configuration, setup, data transfer and/or restoration of such a device 106, 108; pricing for the sale/purchase of such a device 106, 108, or other such operations and data transfers that may correspond to the transactions and/or steps described herein).	Regarding claim 10, Abdelmalak in view of Reinhold teaches a service kiosk, comprising:
	a set of receptacles adapted to store electronic devices (fig. 5; [0057] Inventoried devices 108 are stored in the inner compartment 148 of the kiosk 102), each receptacle comprising:
	an adaptor for providing at least one of power to an electronic device (¶63, The electrical connector 170 preferably also includes a power cable for providing power to the mobile electronic device(s) 108 to which it connects), and a data connection between the electronic device and components of the service kiosk (¶63, multiple electrical connectors may be provided for wired data transfer with a variety of device types; see also ¶64); and
	a locking mechanism to secure contents of the receptacle (see also fig. 4 and 5; ¶59, transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162; ¶60, The vending elevator 162 is configured for locking engagement with at least one drive train, the bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application; ¶61, the vending elevator 162 moves between the vending bay 154 and layers of devices 108 stored in inner compartment 148); and	a processor to (¶41, ¶43):
	receive authentication data associated with a user ([0075] The kiosk 102 may also include a card reader 196 for receiving and processing authentication card, for example to assist in user identification/authentication, include a scanner 198; [0089] The sign-in process 1401 may require entry of at least one unique combination of alphanumeric and other characters—such as a username or e-mail address and, preferably, a password, the kiosk 102 may accept the user's entered values by confirming their authenticity, the kiosk 102 may complete all or part of the sign-in step 1401 by collecting biometric data via the camera 194 of the kiosk 102 and/or by utilizing near field communication), data associated with a first device currently assigned to the user (¶111, transferring data/settings to and/or from at least one device 106, 108), a device specification for a second device to be provided to the user ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing), and provisioning data for the second device (¶111, transferring data/settings to and/or from at least one device 106, 108, transfers to and from and/or configuration of the new device 108);
	select to serve as the second device a selected device stored in a selected receptacle from the set of receptacles (¶109, The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing; [0057] Inventoried devices 108 are stored in the inner compartment 148 of the kiosk 102; see also ¶55-¶76), where the selected device is selected based on the device specification ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing), and to configure the selected device based on the provisioning data (¶111, transferring data/settings to and/or from at least one device 106, 108, perform additional configuration of the new device 108 prior to vending);
	authenticate a user based on a credential provided by the user and on the authentication data associated with the user ([0075] The kiosk 102 may also include a card reader 196 for receiving and processing authentication card, for example to assist in user identification/authentication, include a scanner 198; [0089] The sign-in process 1401 may require entry of at least one unique combination of alphanumeric and other characters—such as a username or e-mail address and, preferably, a password, the kiosk 102 may accept the user's entered values by confirming their authenticity, the kiosk 102 may complete all or part of the sign-in step 1401 by collecting biometric data via the camera 194 of the kiosk 102 and/or by utilizing near field communication),	control a first locking mechanism of a first member of the set of receptacles to grant the user access to the first member of the set of receptacles and couple the first device to the service kiosk (¶69, The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays; ¶70, A user may insert the subject mobile electronic device 106 into the bay 172 and/or elevator 178), allowing the user to store the first device in the first member of the set of receptacles and couple the first device to the service kiosk (¶37,The kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108 ; [0044], electrical connectors or couplers that receive metal conductor wires or cables which are compatible with networking technologies, such as Ethernet, and/or through a diagnostic cable wire harness of the kiosk (discussed below) and/or additional ports for wired connection to mobile electronics devices 106, 108. In certain embodiments, the communication element 115 may also couple with optical fiber cables; see also ¶50-¶53 and ¶57; ¶63-¶65; ¶69, The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays; ¶70, A user may insert the subject mobile electronic device 106 into the bay 172 and/or elevator 178), and	control a selected locking mechanism of the selected receptacle to grant the user access to the selected receptacle allowing the user to decouple the selected device from the service kiosk and retrieve the selected device ([0058] The kiosk 102 also includes a vending bay 154 for dispensing inventoried devices 108, ¶61, A user may obtain the device 108 from the vending bay 154; [0059] The kiosk 102 also includes a transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162 comprising a frame 164 that defines a compartment 166. The compartment 166 opens into the vending bay 154 when the vending elevator 162 is operated and moved into dispensing alignment with the vending bay 154; ¶60, The vending elevator 162 is configured for locking engagement, its locked engagement with the vending elevator 162, drives the vending elevator 162 up and down; see also ¶61, ¶50-¶53 and ¶57; ¶63-¶65); and
	decommission the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition). 	Abdelmalak teaches the service kiosk, but Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches:	wherein the Reinhold [0069], the RSS 120 includes two compartments 140 and 150, compartment 140 includes a housing 142 that can be locked, such as a metal safe, a separate power supply 144 and a filter 146. In one embodiment, an electromagnetic shield 148 disposed in compartment 140 separates the two compartments 140 and 150 electromagnetically and further shields the components within compartment 140. The compartments 140 and 150 preferably have separate power supplies. The power inputs to the power supplies pass through filters that attenuate any data signals exiting via the power lines, includes a Data Guard 130 which is disposed between compartments 140 and 150. The only data connection between compartments 140 and 150 is the Data Guard 130, which restricts and sanitizes the data passing between the RSS-NI 124 and compartment 140; [0070] In one embodiment, physical security for the VLK module 122 is enhanced to follow the red/black concept suggested by the U.S. National Security Agency. (Red Black Installation Guidance, CNSSAM TEMPEST/1-13, https://cryptome.org/2014/10/cnssam-tempest-1-13.pdf). The secret VLK data, considered red data, is enclosed in an electromagnetically shielded physical container such as a metal safe or a shielded compartment within a safe, or enclosed in some other Faraday cage shield. All signal connections pass through one or more special computing modules called Data Guards, apply an additional cryptographic hash to the output from the RSS 120 to further prevent information leakage; [0072], there can be separate Data Guard 130 units for each direction. The multiple Data Guard 130 option might be appropriate operations where only a go/no-go signal is sent from the RSS 120. Data directionality might be enforced using optical isolators on the signal lines, insuring no output passes to the RSS-NI 124 unless a request with the same message ID had been sent to the RSS 120; see also ¶45, ¶80 and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 11, Abdelmalak in view of Reinhold teaches the service kiosk of claim 10, where decommissioning the first device includes at least one of securely removing data from the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition), uninstalling applications on the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition), restoring the first device to a prior state (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition), and updating a database to note that the user is no longer in possession of the first device (¶115, the computing device 110 may update its inventory records to reflect the possession and ownership changes relating to the traded in device 106, schedule such data transfer so that remote servers, applications and databases; ¶40, transmit to external databases, data for tracking changes in internal inventory, overall inventory figures and metadata, and/or other inventory data; ¶87, recordation of the sale/purchase of a device 106, 108 by a user).

	Regarding claim 12, Abdelmalak in view of Reinhold teaches the service kiosk of claim 10, where the provisioning data includes applications to be installed on the second device (¶64, resetting software and memory devices to factory condition; ¶72, data transfer, configuration, resetting software and memory devices to factory condition; ¶74, it is similarly foreseen that data transfer and communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform diagnostic processes, data transfer, configuration, resetting software), settings associated with the user (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; [0111] records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and data retrieved from the first device (¶110, user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device; see also ¶111), and where configuring the second device includes installing the applications on the second device (¶64, resetting software and memory devices to factory condition; ¶72, data transfer, configuration, resetting software and memory devices to factory condition; ¶74, it is similarly foreseen that data transfer and communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform diagnostic processes, data transfer, configuration, resetting software), applying the settings to the second device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred), and storing the data retrieved from the first device to the second device (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108, request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; ¶111, records the origin and destination of each transfer together with certain metadata regarding the data/settings transferred).	Regarding claim 13, Abdelmalak in view of Reinhold teaches a non-transitory computer-readable medium storing processor executable instructions that, when executed, control a processor to:
	receive (¶89, the kiosk 102 may accept the user's entered values by confirming their authenticity via computing device 110), at a service kiosk (¶89, the kiosk 102), authentication data associated with user ([0089] The sign-in process 1401 may require entry of at least one unique combination of alphanumeric and other characters—such as a username or e-mail address and, preferably, a password. The kiosk 102 may accept the user's entered), data associated with a first device currently assigned to the user (¶89, the sign-in process 1401 may include or consist of sensing and/or receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization, utilizing near field communication to identify the device), a device specification for a second device to be provided to the user ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing; [Examiner remark: this is consistent with the instant specification, ¶26, When the device specification specifies a set of attributes, the service kiosk may use a matching process to identify a best fit device stored in the service kiosk]), and provisioning data for the second device (¶39, The kiosk software application may contain instructions for automatically configuring and/or evaluating mobile electronic devices 106, 108; see also ¶40-¶46; ¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108. Optionally, the prompt may additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108; [0111] If the user selects an option for transferring data/settings to and/or from at least one device 106, 108, each sync record may also include a copy of the data/settings transferred);
	select to serve as the second device based on the device specification ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing), a selected device from a set of devices stored in receptacles of the service kiosk (fig. 5, step 1417 of fig. 16; see also ¶109; [0110] The user may select a device 108 to be purchased; [0057] Inventoried devices 108 are stored in the inner compartment 148 of the kiosk 102; see also ¶55-¶76), the receptacles having independent operable connections between the service kiosk and the devices of the set of devices (¶63, multiple electrical connectors may be provided for wired data transfer with a variety of device types; ¶64, It is foreseen that a plurality of electrical connectors may be positioned along the racks or bays in the inner compartment, such that an electrical connection may be established with individual mobile electronic devices to carry out one or more of the processes described herein), and locking mechanisms to secure the contents of the receptacles (see also fig. 4 and 5; ¶59, transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162; ¶60, The vending elevator 162 is configured for locking engagement with at least one drive train, the bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application; ¶61, the vending elevator 162 moves between the vending bay 154 and layers of devices 108 stored in inner compartment 148);
	configure the selected device based on the provisioning data (¶111, transferring data/settings to and/or from at least one device 106, 108, each transfer together with certain metadata regarding the data/settings transferred and the date/time of the transfer, perform additional configuration of the new device 108 prior to vending, for example to ensure proper activation and/or operation of the new device, including by taking into account details regarding the user, the user's account, and/or the technological and/or business-related requirements, parameters and/or settings required by an associated third party technology/service provider such as a telecommunications carrier);
	authenticate the user at a physical interface of the service kiosk based on a credential provided by the user that matches the authentication data ([0075] The kiosk 102 may also include a card reader 196 for receiving and processing authentication card, for example to assist in user identification/authentication, include a scanner 198; [0089] The sign-in process 1401 may require entry of at least one unique combination of alphanumeric and other characters—such as a username or e-mail address and, preferably, a password, the kiosk 102 may accept the user's entered values by confirming their authenticity, the kiosk 102 may complete all or part of the sign-in step 1401 by collecting biometric data via the camera 194 of the kiosk 102 and/or by utilizing near field communication);
	control a locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to connect the first device to an adaptor within the first compartment ([0096], a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106; ¶66, The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept; see also fig. 4 and 5; [0037] The kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108; [0097], the user is preferably instructed or invited to place the device 106 into the assigned storage bay 172 and/or diagnostics elevator 178, display of instructions for doing so at the user interface 104, for example in the form of animations or the like showing insertion of a device into a storage bay and mating a diagnostic cable wire harness to a data port of the device);
	control the locking mechanism to restrict access to the first compartment upon detecting the first device has been connected to the adaptor ([0099] the determination 1408 may also include sensing whether the door 174 of the assigned storage bay 172 is closed; [0103] If the determination 1410 is positive—indicating that the troubleshooting application properly resolved any deficiency(ies)—or if the determination 1408 was positive, the computing device 110 may instruct that the assigned storage bay 172 be locked; see also ¶98-¶102);
	control a locking mechanism on a selected receptacle storing the selected device to grant access to the user to allow the user to retrieve the selected device ([0058] The kiosk 102 also includes a vending bay 154 for dispensing inventoried devices 108, ¶61, A user may obtain the device 108 from the vending bay 154; [0059] The kiosk 102 also includes a transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162 comprising a frame 164 that defines a compartment 166. The compartment 166 opens into the vending bay 154 when the vending elevator 162 is operated and moved into dispensing alignment with the vending bay 154; ¶60, The vending elevator 162 is configured for locking engagement, its locked engagement with the vending elevator 162, drives the vending elevator 162 up and down; see also ¶61);
	and deprovision the first device (¶74, communication between the computing device 110 and one or more of the device(s) 106, 108—for example to perform resetting software and memory devices to factory condition; ¶115, The computing device 110 may also instruct that the traded in device 106 be wiped to place its software and memory elements in a factory condition). 	Abdelmalak teaches the service kiosk, but Abdelmalak does not explicitly disclose the following limitation that Reinhold teaches:	wherein the Reinhold [0069], the RSS 120 includes two compartments 140 and 150, compartment 140 includes a housing 142 that can be locked, such as a metal safe, a separate power supply 144 and a filter 146. In one embodiment, an electromagnetic shield 148 disposed in compartment 140 separates the two compartments 140 and 150 electromagnetically and further shields the components within compartment 140. The compartments 140 and 150 preferably have separate power supplies. The power inputs to the power supplies pass through filters that attenuate any data signals exiting via the power lines, includes a Data Guard 130 which is disposed between compartments 140 and 150. The only data connection between compartments 140 and 150 is the Data Guard 130, which restricts and sanitizes the data passing between the RSS-NI 124 and compartment 140; [0070] In one embodiment, physical security for the VLK module 122 is enhanced to follow the red/black concept suggested by the U.S. National Security Agency. (Red Black Installation Guidance, CNSSAM TEMPEST/1-13, https://cryptome.org/2014/10/cnssam-tempest-1-13.pdf). The secret VLK data, considered red data, is enclosed in an electromagnetically shielded physical container such as a metal safe or a shielded compartment within a safe, or enclosed in some other Faraday cage shield. All signal connections pass through one or more special computing modules called Data Guards, apply an additional cryptographic hash to the output from the RSS 120 to further prevent information leakage; [0072], there can be separate Data Guard 130 units for each direction. The multiple Data Guard 130 option might be appropriate operations where only a go/no-go signal is sent from the RSS 120. Data directionality might be enforced using optical isolators on the signal lines, insuring no output passes to the RSS-NI 124 unless a request with the same message ID had been sent to the RSS 120; see also ¶45, ¶80 and ¶82).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Reinhold, which teaches enclosure with compartments that has power and communication isolations into the teaching of Abdelmalak to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Reinhold’s teaching would help ensure a secure system for storing devices from different users. In addition, both references (Reinhold and Abdelmalak) teach features that are directed to analogous art, such as, enclosures that have compartments holding electronic components (Abdelmalak abstract, Reinhold ¶70, ¶80). This close relation between both references highly suggests an expectation of success when combined.

	Regarding claim 14, Abdelmalak in view of Reinhold teaches the non-transitory computer readable medium of claim 13, where the instructions further control the processor to update records associated with the first device to indicate the first device is no longer in possession of the user (¶115, the computing device 110 may update its inventory records to reflect the possession and ownership changes relating to the traded in device 106, schedule such data transfer so that remote servers, applications and databases; ¶40, to direct the communications element 115 to transmit to external databases, data comprising records regarding any and all functions performed by the kiosk 102; see also ¶87) and to update records associated with the selected device to indicate the selected device is in possession of the user ([0110] The user may select a device 108 to be purchased; ¶115, the computing device 110 may update its inventory records to reflect the possession and ownership changes relating to the traded in device 106; ¶40, to direct the communications element 115 to transmit to external databases, data comprising records regarding any and all functions performed by the kiosk 102 ; see also ¶87).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak in view of Reinhold and further in view of Hunt; Loren et al. (US 20160098688 A1, hereinafter Hunt).
	Regarding claim 4, Abdelmalak in view of Reinhold teaches the method of claim 1, where the authentication data, the data associated with the first device, the device specification for the second device, and the provisioning data are received by service kiosk.	Although Abdelmalak in view of Reinhold teaches the trade-in of a device based on diagnosing result (¶104, the diagnostic application may contain instructions for running tests resulting in data indicating the processing speed, graphics display capability, data port integrity, touch screen integrity, peripheral device and camera functionality, and other characteristics of the individual device 106 which may differ from factory condition devices of the same type, variations of these types may result from normal wear and tear, damage or the like; [0105] The computing device 110 may generate 1414 an offer; [0107] The user may accept the offer displayed 1415 at the user interface 104 for trade in of the device) and user’s consent which results in the authentication (¶89, receiving data regarding aspects of the user and/or a device 106 of the user to determine identity and/or authorization), data associated with the device , device specification for the second device ([0109] The computing device 110 of the kiosk to facilitate selection of a device 108, see element 1417 of fig. 16, display 1417 of listings of one or more mobile electronic device(s) 108 and associated pricing ) and the provisioning data are received by the service kiosk (¶110, requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device; see also ¶39-¶46, ¶111), Abdelmalak in view of Reinhold does not explicitly disclose that the trade-in of the device is a result of a failure.	On the other hand, Hunt teaches the returning of a device using a kiosk in response to a device failure associated with the first device (Hunt ¶22, the kiosk 100 includes an accessory bin 128 that is configured to receive mobile device accessories that the user wishes to recycle or otherwise dispose of;  [0025] The kiosk 100 can used in a number of different ways to efficiently facilitate the recycling, selling and/or other processing of mobile phones and other consumer electronic devices; [0067] In block 710, the routine 700 determines a purchase price of the mobile device based on the test result. The purchase price can also be based on other factors, including the age, model type, and/or the physical condition of the device, as noted above. For example, the purchase price can be based on a weighted average of scores corresponding to the mobile device's electrical performance and the device's visual appearance. As discussed above, the user can either accept the purchase price to complete the sale, or the user can reject the purchase price, and the kiosk 100 will return the device. In some instances, the routine 700 may not determine a purchase price all, such as if the device is determined to be a fake or is too badly damaged. Even if the mobile device fails the electrical test, or if the routine 700 determines that some of the hardware components are malfunctioning, a purchase price may still be offered to a user. For example, some of the functioning hardware parts (e.g., the memory, the display, the battery, etc.) may still have resale value and may be recoverable from the device. Alternately, a nominal price (e.g., $1.00) may be offered to a user to incentivize the user to recycle the mobile device rather than dispose the device to a landfill.)	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Hunt, which teaches the turning in of a mobile device to a kiosk due to failure into the teaching of Abdelmalak in view of Reinhold to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Hunt’s teaching would help the user financially with the payment of the failed device and also helps the environment. In addition, both references (Hunt and Abdelmalak in view of Reinhold ) teach features that are directed to analogous art, such as, using Kiosk to assess a device for disposal in return for some credit (in case of Hunt, it is money, see ¶26 of Hunt, and in case of Abdelmalak, it is trade in credit, see ¶54 of Abdelmalak). This close relation between both references highly suggests an expectation of success when combined.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak in view of Reinhold and further in view of Ahn (US 20140143161 A1, hereinafter Ahn);
	Regarding claim 5, Abdelmalak in view of Reinhold teaches the method of claim 1, where the authentication data, the data associated with the first device, the device specification for the second device are received by the service kiosk when trading in a mobile device (see rejection for claim 1 above).	Abdelmalak in view of Reinhold does not explicitly disclose the trading in of a mobile device is due to a life cycle event associated with the first device.
	On the other hand, Ahn teaches:	the provisioning data are received by the service kiosk in response to a life cycle event associated with the first device (Ahn [0036] In addition, the present disclosure is also directed to providing a kiosk apparatus for collecting end-of-life mobile phones, which may be installed at a convenient location to collect end-of-life mobile phones, allow a user to easily return an end-of-life mobile phone, and automatically identify the returned end-of-life mobile phone to make compensation for the returned end-of-life mobile phone).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ahn, which teaches the turning in of a mobile device to a kiosk due to end of life into the teaching of Abdelmalak in view of Reinhold to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Ahn’s teaching would help the user financially with the payment of the end of life device and also helps the environment. In addition, both references (Ahn and Abdelmalak) teach features that are directed to analogous art, such as, using Kiosk to assess a device for disposal in return for some credit (in case of Ahn, it is compensation card, see ¶39 of Ahn, and in case of Abdelmalak, it is trade in credit, see ¶54 of Abdelmalak). This close relation between both references highly suggests an expectation of success when combined.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak in view of Reinhold and further in view of Garcia (US 20170323503 A1, hereinafter Garcia)	Regarding claim 8, Abdelmalak in view of Reinhold teaches the method of claim 7, where the interface of the service kiosk includes a display (see fig. 4- fig. 7; [0056] The user interface 104 is preferably embedded within and/or positioned along a front face 150 of the front panel 142), a keyboard (¶56, include data input components such as a keyboard, a mouse, or other peripheral components).	 Abdelmalak in view of Reinhold does not explicitly disclose the following limitation that that Garcia teaches: 
	indicators associated with the individual compartments (Garcia, fig. 1 and 2, 
    PNG
    media_image2.png
    711
    580
    media_image2.png
    Greyscale
; ¶23, a storage kiosk 10 for housing cell phones; [0028] Referring to FIG. 2, inside each (numbered) storage compartment 20; [0045] When an employee needs to return to the storage kiosk to retrieve a cell phone; ¶47, the storage kiosk to release the lock on the door of the main (Smartphone) compartment, and the user will be free to disconnect their phone and depart.).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Garcia, which teaches the use of a kiosh for storing and dispensing mobile device (see abstract of Garcia) with authentication, secure storage and diagnosing capability (Garcia ¶47) and with label on each storage slot into the teaching of Abdelmalak in view of Reinhold to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Garcia’s teaching would help providing convenient to users to identify the storage compartment. In addition, both references (Garcia and Abdelmalak) teach features that are directed to analogous art, such as, using Kiosk to store and dispense mobile devices, having secured access and diagnosing connection for each device. This close relation between both references highly suggests an expectation of success when combined.

	Regarding claim 15, Abdelmalak in view of Reinhold teaches the non-transitory computer readable medium of claim 14.	Although Abdelmalak in view of Reinhold teaches updating database to record the change of ownership of the first and second device, Abdelmalak in view of Reinhold does not explicitly disclose where the records are used by an employer of the user to track devices managed by a device-as-a-service infrastructure operated by the employer.	On the other hand, Garcia teaches records are used by an employer of the user to track devices managed by a device-as-a-service infrastructure operated by the employer ([0023] Referring to FIG. 1, the secure phone storage with alert mechanism is preferably configured as a storage kiosk 10 for housing cell phones 12; ¶35, the storage kiosk is installed as part of a larger employer data system ; [0045] When an employee needs to return to the storage kiosk to retrieve a cell phone, the employee approaches the storage kiosk and while standing in front of the appropriate storage compartment, the employee initiates the authentication process by engaging the authenticator to provide the employee's identity. Once the authenticator confirms the correct authentication information from employee (such as fingerprint, numerical code, etc.), the authenticator notifies the CPU which cases the storage kiosk to release the bottom drawer, which swings open to accept the employee's smart watch; ¶50, the storage kiosks package collected data and send the data via radio frequency to the communication device. The communication device will then communicate to an associated employer computer (or network) via user-installable software. Using the software, which may be customized according to user preference, an employer will have visual access to all logs created by the various storage kiosks).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Garcia, which teaches the use of a kiosh for storing and dispensing mobile device (see abstract of Garcia) with authentication, secure storage and diagnosing capability (Garcia ¶47) that sends all activity logs to an employer who manages the kiosk into the teaching of Abdelmalak in view of Reinhold to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Garcia’s teaching would help providing convenient to users to exchange failed device and to help employers financially by increase employee productivity. In addition, both references (Garcia and Abdelmalak) teach features that are directed to analogous art, such as, using Kiosk to store and dispense mobile devices, having secured access and diagnosing connection for each device. This close relation between both references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20180114243 A1 - The local resource may be a kiosk device connecting to the customer's phone either by wire or wirelessly, or it may be a queue for a local or remote specialist, determine if at least one new item can be offered to a user of the mobile device
US 9454723 B1 - When the mobile communication device is returned for refurbishment or for final disposal, a device status of “refurbish” or “terminate”, the customer may complete a transaction at a transaction kiosk, and transfer the cost of the purchase to his or her post-paid communication service account.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497


/IZUNNA OKEKE/Primary Examiner, Art Unit 2497